In the United States Court of Federal Claims
                                           No. 13-291 C
                                       Filed: April 11, 2016

*************************************
                                    *
JAY HYMAS,                          *
d/b/a DOSMEN FARMS,                 *
                                    *
       Plaintiff,                   *
                                    *
v.                                  *
                                    *
THE UNITED STATES,                  *
                                    *
       Defendant.                   *
                                    *
*************************************

                                              ORDER

        Pursuant to the April 6, 2016 mandate of the United States Court of Appeals for the Federal
Circuit, the permanent injunction is dissolved. This case is transferred to the United States District
Court for the Eastern District of Washington, as requested by Plaintiff’s April 7, 2016 Motion
to Transfer (ECF No. 54). Pursuant to 28 U.S.C. § 1631, this is a “disposition consistent with the
[mandate].” See Hymas v. United States, 810 F.3d 1312, 1330 (Fed. Cir. 2016); see also id. at
1330 n.10 (“Because the Claims Court does not possess jurisdiction . . . we need not address its
findings that the Service violated various federal procurement laws and the APA [Administrative
Procedures Act.]”).

      Accordingly, the Government’s April 7, 2016 Motion for Reconsideration and Motion to
Dismiss (ECF No. 56) is denied as moot. The Clerk of Court will transfer the case.

       IT IS SO ORDERED.


                                                      s/ Susan G. Braden
                                                      SUSAN G. BRADEN
                                                      Judge